


110 HR 1915 IH: American Automobile Industry Promotion Act of

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1915
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Castle introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committees on
			 Ways and Means and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the future of the American automobile
		  industry, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Automobile Industry Promotion
			 Act of 2007.
		2.Advanced energy
			 initiative for vehicles
			(a)PurposesThe
			 purposes of this section are—
				(1)to enable and
			 promote, in partnership with industry, comprehensive development,
			 demonstration, and commercialization of a wide range of electric drive
			 components, systems, and vehicles using diverse electric drive transportation
			 technologies;
				(2)to make critical
			 public investments to help private industry, institutions of higher education,
			 National Laboratories, and research institutions to expand innovation,
			 industrial growth, and jobs in the United States;
				(3)to expand the
			 availability of the existing electric infrastructure for fueling light duty
			 transportation and other on-road and nonroad vehicles that are using petroleum
			 and are mobile sources of emissions—
					(A)including the more
			 than 3,000,000 reported units (such as electric forklifts, golf carts, and
			 similar nonroad vehicles) in use on the date of enactment of this Act;
			 and
					(B)with the goal of
			 enhancing the energy security of the United States, reducing dependence on
			 imported oil, and reducing emissions through the expansion of grid-supported
			 mobility;
					(4)to accelerate the
			 widespread commercialization of all types of electric drive vehicle technology
			 into all sizes and applications of vehicles, including commercialization of
			 plug-in hybrid electric vehicles and plug-in hybrid fuel cell vehicles;
			 and
				(5)to improve the
			 energy efficiency of, and reduce petroleum use in, transportation.
				(b)DefinitionsIn
			 this section:
				(1)BatteryThe
			 term battery means an energy storage device used in an on-road or
			 nonroad vehicle powered in whole or in part using an off-board or on-board
			 source of electricity.
				(2)Electric drive
			 transportation technologyThe term electric drive
			 transportation technology means—
					(A)a vehicle
			 that—
						(i)uses
			 an electric motor for all or part of the motive power of the vehicle;
			 and
						(ii)may
			 use off-board electricity,
						including
			 battery electric vehicles, fuel cell vehicles, engine-dominant hybrid electric
			 vehicles, plug-in hybrid electric vehicles, plug-in hybrid fuel cell vehicles,
			 and electric rail; or(B)equipment relating
			 to transportation or mobile sources of air pollution that uses an electric
			 motor to replace an internal combustion engine for all or part of the work of
			 the equipment, including corded electric equipment linked to transportation or
			 mobile sources of air pollution.
					(3)Engine-dominant
			 hybrid electric vehicleThe term engine-dominant hybrid
			 electric vehicle means an on-road or nonroad vehicle that—
					(A)is propelled by an
			 internal combustion engine or heat engine using—
						(i)any
			 combustible fuel; and
						(ii)an
			 on-board, rechargeable storage device; and
						(B)has no means of
			 using an off-board source of electricity.
					(4)Fuel cell
			 vehicleThe term fuel cell vehicle means an on-road
			 or nonroad vehicle that uses a fuel cell (as defined in section 803 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16152)).
				(5)InitiativeThe
			 term Initiative means the Advanced Battery Initiative established
			 by the Secretary under subsection (f)(1).
				(6)Nonroad
			 vehicleThe term nonroad vehicle has the meaning
			 given the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
				(7)Plug-in hybrid
			 electric vehicleThe term plug-in hybrid electric
			 vehicle means an on-road or nonroad vehicle that is propelled by an
			 internal combustion engine or heat engine using—
					(A)any combustible
			 fuel;
					(B)an on-board,
			 rechargeable storage device; and
					(C)a means of using
			 an off-board source of electricity.
					(8)Plug-in hybrid
			 fuel cell vehicleThe term plug-in hybrid fuel cell
			 vehicle means an onroad or nonroad vehicle that is propelled by a fuel
			 cell using—
					(A)any compatible
			 fuel;
					(B)an on-board,
			 rechargeable storage device; and
					(C)a means of using
			 an off-board source of electricity.
					(9)Industry
			 allianceThe term Industry Alliance means the entity
			 selected by the Secretary under subsection (f)(2).
				(10)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 2 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15801).
				(11)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(c)GoalsThe
			 goals of the electric drive transportation technology program established under
			 subsection (e) shall be to develop, in partnership with industry and
			 institutions of higher education, projects that focus on—
				(1)innovative
			 electric drive technology developed in the United States;
				(2)growth of
			 employment in the United States in electric drive design and
			 manufacturing;
				(3)validation of the
			 plug-in hybrid potential through fleet demonstrations; and
				(4)acceleration of
			 fuel cell commercialization through comprehensive development and
			 commercialization of battery technology systems independent of fundamental fuel
			 cell vehicle technology development.
				(d)AssessmentNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall offer to enter into an arrangement with the National Academy of
			 Sciences—
				(1)to conduct an
			 assessment (in cooperation with industry, standards development organizations,
			 and other entities, as appropriate), of state-of-the-art battery technologies
			 with potential application for electric drive transportation;
				(2)to identify
			 knowledge gaps in the scientific and technological bases of battery manufacture
			 and use;
				(3)to
			 identify fundamental research areas that would likely have a significant impact
			 on the development of superior battery technologies for electric drive vehicle
			 applications; and
				(4)to recommend steps
			 to the Secretary to accelerate the development of battery technologies for
			 electric drive transportation.
				(e)ProgramThe
			 Secretary shall conduct a program of research, development, demonstration, and
			 commercial application for electric drive transportation technology,
			 including—
				(1)high-capacity,
			 high-efficiency batteries;
				(2)high-efficiency
			 on-board and off-board charging components;
				(3)high-powered drive
			 train systems for passenger and commercial vehicles and for nonroad
			 equipment;
				(4)control system
			 development and power train development and integration for plug-in hybrid
			 electric vehicles, plug-in hybrid fuel cell vehicles, and engine-dominant
			 hybrid electric vehicles, including—
					(A)development of
			 efficient cooling systems;
					(B)analysis and
			 development of control systems that minimize the emissions profile when clean
			 diesel engines are part of a plug-in hybrid drive system; and
					(C)development of
			 different control systems that optimize for different goals, including—
						(i)battery
			 life;
						(ii)reduction of
			 petroleum consumption; and
						(iii)greenhouse gas
			 reduction;
						(5)nanomaterial
			 technology applied to both battery and fuel cell systems;
				(6)large-scale
			 demonstrations, testing, and evaluation of plug-in hybrid electric vehicles in
			 different applications with different batteries and control systems,
			 including—
					(A)military
			 applications;
					(B)mass market
			 passenger and light-duty truck applications;
					(C)private fleet
			 applications; and
					(D)medium- and
			 heavy-duty applications;
					(7)a
			 nationwide education strategy for electric drive transportation technologies
			 providing secondary school teaching materials and support for education offered
			 by institutions of higher education that is focused on electric drive system
			 and component engineering;
				(8)development, in
			 consultation with the Administrator of the Environmental Protection Agency, of
			 procedures for testing and certification of criteria pollutants, fuel economy,
			 and petroleum use for light-, medium-, and heavy-duty vehicle applications,
			 including consideration of—
					(A)the vehicle and
			 fuel as a system, not just an engine; and
					(B)nightly off-board
			 charging; and
					(9)advancement of
			 battery and corded electric transportation technologies in mobile source
			 applications by—
					(A)improvement in
			 battery, drive train, and control system technologies; and
					(B)working with
			 industry and the Administrator of the Environmental Protection Agency—
						(i)to
			 understand and inventory markets; and
						(ii)to
			 identify and implement methods of removing barriers for existing and emerging
			 applications.
						(f)Advanced battery
			 initiative
				(1)In
			 generalThe Secretary shall
			 establish and carry out an Advanced Battery Initiative in accordance with this
			 subsection to support research, development, demonstration, and commercial
			 application of battery technologies.
				(2)Industry
			 allianceNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall competitively select an Industry Alliance to
			 represent participants who are private, for-profit firms headquartered in the
			 United States, the primary business of which is the manufacturing of
			 batteries.
				(3)Research
					(A)GrantsThe
			 Secretary shall carry out research activities of the Initiative through
			 competitively-awarded grants to—
						(i)researchers,
			 including Industry Alliance participants;
						(ii)small
			 businesses;
						(iii)National
			 Laboratories; and
						(iv)institutions of
			 higher education.
						(B)Industry
			 allianceThe Secretary shall annually solicit from the Industry
			 Alliance—
						(i)comments to
			 identify advanced battery technology needs relevant to electric drive
			 technology;
						(ii)an
			 assessment of the progress of research activities of the Initiative; and
						(iii)assistance in
			 annually updating advanced battery technology roadmaps.
						(4)Availability to
			 the publicThe information and roadmaps developed under this
			 subsection shall be available to the public.
				(5)PreferenceIn
			 making awards under this subsection, the Secretary shall give preference to
			 participants in the Industry Alliance.
				(g)Cost
			 SharingIn carrying out this section, the Secretary shall require
			 cost sharing in accordance with section 988 of the Energy Policy Act of 2005
			 (42 U.S.C. 16352).
			(h)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $100,000,000 for each of fiscal years 2008 through
			 2012.
			3.Availability of
			 new advanced lean burn technology motor vehicle credit for high-efficiency
			 diesel motor vehicles through temporary suspension of emission
			 standards
			(a)In
			 generalClause (iv) of section 30B(c)(3)(A) of the Internal
			 Revenue Code of 1986 (defining new advanced lean burn technology motor vehicle
			 credit) is amended by striking 2004 and inserting
			 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 purchased after the date of the enactment of this Act.
			4.Biodiesel
			 standardsSection 211 of the
			 Clean Air Act (42 U.S.C. 7545) is amended—
			(1)by redesignating
			 the first subsection (r) (relating to the definition of the term
			 manufacturer) as subsection (t) and moving the subsection so as to
			 appear after subsection (s); and
			(2)by inserting after
			 subsection (o) the following:
				
					(p)Biodiesel
				standards
						(1)DefinitionsIn
				this subsection:
							(A)Biodiesel
								(i)In
				generalThe term biodiesel means the monoalkyl
				esters of long chain fatty acids derived from plant or animal matter that
				meet—
									(I)the registration
				requirements for fuels and fuel additives established under this section;
				and
									(II)the requirements
				of the American Society of Testing and Materials D6751.
									(ii)InclusionsThe
				term biodiesel includes esters described in clause (i) derived
				from—
									(I)animal waste,
				including poultry fat, poultry waste, and other waste material; and
									(II)municipal solid
				waste, sludge, and oil derived from wastewater or the treatment of
				wastewater.
									(B)Biodiesel
				blend
								(i)In
				generalThe term biodiesel blend means a mixture of
				biodiesel and diesel fuel (as defined in section 4083(a) of the Internal
				Revenue Code of 1986).
								(ii)InclusionsThe
				term biodiesel blend includes—
									(I)a blend of
				biodiesel and diesel fuel approximately 5 percent of the content of which is
				biodiesel (commonly known as B5); and
									(II)a blend of
				biodiesel and diesel fuel approximately 20 percent of the content of which is
				biodiesel (commonly known as B20).
									(2)StandardsNot
				later than 180 days after the date of enactment of the
				American Automobile Industry Promotion Act of
				2007, the Administrator shall promulgate regulations to establish
				standards for each biodiesel blend that is sold or introduced into commerce in
				the United
				States.
						.
			
